 

Exhibit 10.8

 

CONVERTIBLE PROMISSORY NOTE

 Phoenix, Arizona

$1,800,000.00 August 22, 2014

 

1. FUNDAMENTAL PROVISIONS.

 

The following terms will be used as defined terms in this Convertible Promissory
Note (as it may be amended, modified, extended and renewed from time to time,
the "Note"):

 

"Business Day" shall mean any day of the year other than Saturdays, Sundays and
legal holidays.

 

"Common Stock" shall mean (a) the Debtor's common stock, $0.001 par value per
share, and (b) any capital stock into which such common stock shall have been
changed or any share of capital resulting from a reclassification of such common
stock.

 

"Creditor" shall mean DOYLE KNUDSON, an individual and his authorized successors
and permitted assigns.

 

"Debtor" shall mean GAWK INCORPORATED, a Nevada corporation.

 

"Exchange Act" shall mean the Securities and Exchange Act of 1934, as amended.

 

"Interest Rate" shall mean a fixed rate of interest at all times equal to ten
percent (10.0%) per annum.

 

"Default Interest Rate" shall mean six percent (6%) per annum above the Interest
Rate.

 

"Issuance Date" shall mean August__ , 2014.

 

"Maturity Date" shall mean August_, 2015.

 

"Principal" shall mean the Settlement Amount, as reduced pursuant to the terms
hereof pursuant to pre-payment, conversion or otherwise.

 

"Settlement" shall mean the settlement between Creditor to Debtor in the
Settlement Amount and evidenced by this Note.

 

"Settlement Amount" shall mean One Million Eight Hundred Thousand and No/100
Dollars ($1,800,000.00).

 

"Settlement Documents" shall mean the Note, Settlement Agreement and Limited
Mutual Release.

 

2. PROMISE TO PAY. For value received, Debtor promises to pay, in accordance
with Paragraph 3(c) below, to the order of Creditor, at 8923 North Martingale
Road, Paradise Valley, AZ 85253, or at such other place as the holder hereof may
from time to time designate in writing, the Principal, together with accrued
interest from the date hereof on the unpaid principal balance at the Interest
Rate.

 





 



 

3. INTEREST; PAYMENTS.

 

(a)    Absent an Event of Default hereunder or under any of the Settlement
Documents, each advance made hereunder shall bear interest at the Interest Rate
in effect from time to time. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note. By executing below, Debtor hereby acknowledges and agrees to the
calculation of the Interest Rate in accordance with a year of 360 days and
acknowledges that calculation of interest in accordance with this Paragraph will
increase the Settlement's effective interest rate above the stated Interest Rate
and Default Interest Rate, as applicable.

 

(b)    All payments of principal and interest due hereunder shall be made (i)
without deduction of any present and future taxes, levies, imposts, deductions,
charges or withholdings, which amounts shall be paid by Debtor, and (ii) without
any other set off. Debtor will pay the amounts necessary such that the gross
amount of the Principal and interest received by the holder hereof is not less
than that required by this Note.

 

(c)    Debtor shall make one (I) payment of all unpaid Principal, accrued unpaid
interest, and any other amounts due hereunder due and payable on the Maturity
Date. If any payment of Principal and interest to be made by Debtor hereunder
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in computing the interest in such payment.

 

4. PREPAYMENT.

 

(a)    Debtor may prepay the Principal, in whole or in part, at any time without
penalty or premium.

 

(b)    In no event shall Debtor be entitled to reborrow any amounts prepaid.

   

 

5. LAWFUL MONEY. Principal and interest are payable in lawful money of the
United States of America.



 





6. APPLICATION OF PAYM ENTS/LATE CHARGE.

 

(a)    Absent the occurrence of an Event of Default hereunder or under any of
the other Settlement Documents, any payments received by the holder hereof
pursuant to the terms hereof shall be applied first to the payment of all
interest accrued to the date of such payment, next to Principal, and the
balance, if any, to the payment of sums, other than Principal and interest, due
the holder hereof pursuant to the Settlement Documents. Any payments received by
the holder hereof after the occurrence of an Event of Default hereunder or under
any of the Settlement Documents, shall be applied to the amounts specified in
this Paragraph 6(a) in such order as the holder hereof may, in its sole
discretion, elect.  

 



-2-

 

 

(b)    If any payment of interest and/or Principal is not received by the holder
hereof when such payment is due, then in addition to the remedies conferred upon
the holder hereof pursuant to Paragraph 11 hereof and the other Settlement
Documents, (i) a late charge of five percent (5%) of the amount of the
installment due and unpaid or $10.00, whichever is greater, will be added to the
delinquent amount to compensate the holder hereof for the expense of handling
the delinquency for any payment past due in excess of ten (10) days, regardless
of any notice and cure periods, and (ii) the amount due and unpaid (including,
without limitation, the late charge) shall bear interest at the Default Interest
Rate, computed from the date on which the amount was due and payable until paid.

 



7. CONVERSION. This Note shall be convertible into validly issued, fully paid
and non-assessable shares of Common Stock, on the terms and conditions set forth
in this Paragraph 7.



 

(a)    Conversion Right. Subject to the provisions of Paragraph 7(d), at any
time or times on or after the Issuance Date and until the Maturity Date, or
thereafter during an Event of Default, the Creditor shall be entitled to convert
all or any portion of the outstanding and unpaid Principal, accrued interest and
fees due and payable thereon into validly issued, fully paid and non-assessable
shares of Common Stock in accordance with Paragraph 7(c), at the Conversion Rate
(as defined below). The shares of Common Stock to be issued upon any such
conversion are herein referred to as the "Conversion Shares". The Conversion
Shares shall bear a restrictive legend; provided, however, that all Conversion
Shares shall be subject to the legend removal requirements set forth in the
Settlement Agreement. The Company shall not issue any fraction of a share of
Common Stock upon any conversion. If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up to the nearest whole share. The Company shall pay
any and all transfer, stamp, issuance and similar taxes that may be payable with
respect to the issuance and delivery of Conversion Shares.

 

(b)    Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Paragraph 7(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the "Conversion Rate").

 

(i)    "Conversion Amount" means the portion of the Principal to be converted,
plus all accrued and unpaid interest with respect to such portion of the
Principal amount and accrued and unpaid late charges with respect to such
portion of such Principal and interest.

 

(ii)    "Conversion Price" means Ten Cents ($0.10) per share.

 



-3-

 

 

(c)    Mechanics of Conversion. Subject to Paragraph 7(d), this Note will be
converted by Creditor in part from time to time after the Issuance Date by
submitting to Debtor and/or the transfer agent of record a notice of conversion
("Notice of Conversion") (whether by facsimile, as a pdf. file sent by
electronic mail or other reasonable means of communication dispatched on the
Conversion Date prior to 6:00 p.m., New York, New York time). On each Conversion
Date (as hereinafter defined) and in accordance with its Notice of Conversion,
Creditor shall make the appropriate reduction to the Principal Amount, accrued
interest and fees as entered in its records and shall provide written notice
thereof to Debtor on the Conversion Date. Each date on which a Notice of
Conversion is delivered or telecopied in accordance with the provisions hereof
shall be deemed a Conversion Date (the "Conversion Date"). A form of Notice of
Conversion to be employed by Creditor is annexed hereto as Exhibit A. Pursuant
to the terms of the Notice of Conversion, Debtor shall issue instructions to the
transfer agent within two (2) Business Days from the receipt of the Notice of
Conversion and shall cause the transfer agent to transmit the certificates
representing the Conversion Shares to Creditor by physical delivery or crediting
the account of Creditor's designated broker with the Depository Trust
Corporation ("DTC") through its Deposit Withdrawal Agent Commission ("DWAC")
system within two (2) Business Days after receipt by Debtor of the Notice of
Conversion ("Delivery Date"). Except as limited by Paragraph 7(d), in the case
of the exercise of the conversion rights set forth herein, (i) the conversion
privilege shall be deemed to have been exercised and the Conversion Shares
issuable upon such conversion shall be deemed to have been issued, upon the date
of receipt by Debtor of the Notice of Conversion; and (ii) Creditor shall be
treated for all purposes as the record holder of such Common Stock unless
Creditor provides Debtor written instructions to the contrary.

 

(d)    Limitations on Conversion. Notwithstanding anything contained herein to
the contrary, the number of Conversion Shares that may be acquired by Creditor
upon conversion of this Note (or otherwise in respect hereof) shall be limited
to the extent necessary to ensure that, following such conversion (or other
issuance), the total number of shares of Common Stock then beneficially owned by
Creditor and its affiliates and any other persons whose beneficial ownership of
Common Stock would be aggregated with Creditor's for purposes of Section 13(d)
of the Exchange Act, does not exceed 4.99% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such conversion). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. By written notice to
the Company, Creditor may increase, decrease or waive the provisions of this
Paragraph 7(d) as to itself but any such waiver will not be effective until the
61st day after delivery thereof.

 

(e)    Late Payments. Debtor understands that a delay caused by Debtor in the
delivery of the shares of Common Stock in the form required pursuant to this
Paragraph 7 beyond the Delivery Date could result in economic loss to Creditor.
As compensation to Creditor for such loss, Debtor agrees to pay late fees to
Creditor for late issuances of such shares in the form required pursuant to this
Paragraph 7 upon conversion of the Note in an amount equal to One Thousand
Dollars ($1,000) per Business Day after the Delivery Date. Debtor shall pay any
fees incurred under this Paragraph in immediately available funds upon demand
and such fees also shall be eligible to be converted into Conversion Shares as
set forth in this Paragraph 7.

 

(f)    Authorized and Reserved Shares. Debtor represents, warrants, covenants
and agrees that upon issuance, the Conversion Shares will be duly and validly
issued, fully paid and non-assessable. At all times during which this Note is
outstanding, Debtor shall reserve from its authorized and unissued shares of
Common Stock a sufficient number of shares to provide for the issuance of the
Conversion Shares. If, notwithstanding the foregoing, and not in limitation
thereof, at any time while this Note is outstanding Debtor does not have a
sufficient number of authorized and unreserved shares of Common Stock to satisfy
its obligation to reserve for issuance of the Conversion Shares, then Debtor
shall immediately take all action necessary to increase Debtor's authorized
shares of Common Stock to an amount sufficient to allow Debtor to reserve a
sufficient number of shares to provide for the issuance of the Conversion
Shares. Debtor agrees that it will take all such reasonable actions as may be
necessary to assure that the Conversion Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
the applicable trading market upon which the Common Stock may be listed. Debtor
agrees to reserve [eighteen million (18,000,000)] shares of Common Stock from
its authorized and unissued shares within three (3) Business Days from the
Issuance Date. Further Debtor agrees to provide Creditor with confirmation
evidencing the execution of the share reservation within three (3) Business Days
from the Issuance Date.

 



-4-

 

 

(g)    Effect of Certain Events.

 

(i)    Effect of Merger, Consolidation, Etc. At the option of Creditor, the
sale, conveyance or disposition of all or substantially all of the assets of
Debtor, the effectuation by Debtor of a transaction or series of related
transactions in which more than 50% of the voting power of Debtor is disposed
of, or the consolidation, merger or other business combination of Debtor with or
into any other Person (as defined below) or Persons when Debtor is not the
survivor shall either: (i) be deemed to be an Event of Default (as defined in
Paragraph 9) pursuant to which Debtor shall be required to pay to Creditor upon
the consummation of and as a condition to such transaction an amount equal to
the entire balance of Principal hereof, together with all accrued interest
thereon (including Default Interest, if any), late payments (as applicable), and
all other amounts due under the Settlement Agreement, or (ii) be treated
pursuant to Paragraph 7(g)(ii) hereof. "Person" shall mean any individual,
corporation, limited liability company, partnership, association, trust or other
entity or organization.

 

(ii)    Adjustment Due to Merger, Consolidation. Etc. If, at any time when this
Note is issued, there shall be any merger, consolidation, exchange of shares,
recapitalization, reorganization, or other similar event, as a result of which
shares of Common Stock of Debtor shall be changed into the same or a different
number of shares of another class or classes of stock or securities of Debtor or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of Debtor other than in connection with a plan of complete
liquidation of Debtor, then Creditor shall thereafter have the right to receive
upon conversion of this Note, upon the basis and upon the terms and conditions
specified herein and in lieu of the shares of Common Stock immediately
theretofore issuable upon conversion, such stock, securities or assets which
Creditor would have been entitled to receive in such transaction had this Note
been converted in full immediately prior to such transaction (without regard to
any limitations on conversion set forth herein), and in any such case
appropriate provisions shall be made with respect to the rights and interests of
Creditor to the end that the provisions hereof (including, without limitation,
provisions for adjustment of the Conversion Price and of the number of shares
issuable upon conversion of the Note) shall thereafter be applicable, as nearly
as may be practicable in relation to any securities or assets thereafter
deliverable upon the conversion hereof. Debtor shall not affect any transaction
described in this Paragraph 7(g)(ii) unless (a) it first gives, to the extent
practicable, thirty (30) days prior written notice (but in any event at least
fifteen (15) days prior written notice) of the record date of the special
meeting of shareholders to approve, or if there is no such record date, the
consummation of, such merger, consolidation, exchange of shares,
recapitalization, reorganization or other similar event or sale of assets
(during which time Creditor shall be entitled to convert this Note) and (b) the
resulting successor or acquiring entity (if not Debtor) assumes by written
instrument the obligations of this Paragraph 7(g)(ii). The above provisions
shall similarly apply to successive consolidations, mergers, sales, transfers or
share exchanges.

 



-5-

 

 

(iii)    Adjustment Due to Distribution. If Debtor shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to Debtor's shareholders in
cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a "Distribution"), then Creditor shall be entitled, upon
any conversion of this Note after the date of record for determining
shareholders entitled to such Distribution, to receive the amount of such assets
which would have been payable to Creditor with respect to the shares of Common
Stock issuable upon such conversion had Creditor been the holder of such shares
of Common Stock on the record date for the determination of shareholders
entitled to such Distribution.

 

(iv)    Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Paragraph 7, Debtor, at its expense, shall promptly compute such adjustment or
readjustment and prepare and furnish to Creditor a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. Debtor shall, upon the written request at
the time of Creditor, furnish to Creditor a like certificate setting forth (i)
such adjustment or readjustment, (ii) the Conversion Price at the time in effect
and (iii) the number of shares of Common Stock and the amount, if any, of other
securities or property which at the time would be received upon conversion of
the Note.

 

8. COVENANTS.

 

(a)    Distributions on Capital Stock. So long as Debtor shall have any
obligation under this Note, Debtor shall not without Creditor's written consent
(a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock.

 

(b)    Restriction on Stock Repurchases. So long as Debtor shall have any
obligation under this Note, Debtor shall not without Creditor's written consent
redeem, repurchase or otherwise acquire (whether for case or in exchange for
property or other securities or otherwise) in any one transaction or series of
related transactions any shares of capital stock of Debtor or any warrants,
rights or options to purchase or acquire any such shares.

 



-6-

 



 

(c)    Advances and Loans. So long as Debtor shall have any obligation under
this Note, Debtor shall not, without Creditor's written consent, lend money,
give credit or made advances to any person, firm, joint venture or corporation,
including, without limitation, officers, directors, employees, subsidiaries and
affiliates of Debtor, except loans, credits or advances (a) in existence or
committed on the date hereof and which Debtor has informed Creditor in writing
prior to the date hereof, (b) made in the ordinary course of business or (c) not
in excess of $100,000.

 

(d)    Series C Preferred Stock. So long as Debtor shall have any obligation
under this Note, Debtor shall not, without Creditor's written consent (i) alter
or change the rights, preferences or privileges of the shares of Series C
Preferred Stock of Debtor so as to effect adversely the shares.

 

9. EVENT OF DEFAULT. The occurrence of any of the following shall be deemed to
be an event of default ("Event of Default") hereunder:

 

(a)     Payment Default. Default in the payment of principal or interest when
due pursuant to the terms hereof.

 

(b)    Other Defaults. Debtor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
Settlement Documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Creditor and
Debtor.

 

(c)     SEC Filings. Debtor ff the Exchange Act or (ii) satisfy the requirements
for "Reporting Issuers" pursuant to Section 144, and/or Debtor ceases to be
subject to the reporting requirements of the Exchange Act.

 

(d)     DTC Eligibility. Debtor shall lose its status as "DTC Eligible" or
Debtor's shareholders shall lose the ability to deposit (either electronically
or by physical certificates, or otherwise) shares into the DTC System through a
"deposit chill" or otherwise.

 

(e)     Default in Favor of Third Parties. Debtor defaults under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may materially
affect any of Debtor's property or Debtor's ability to repay the Settlement or
perform its obligations under this Note or any of the Settlement Documents.

 

(f)     False Statements. Any warranty, representation or statement made or
furnished to Creditor by Debtor or on Debtor's behalf under this Note or the
Settlement Documents is false or misleading in any material respect, either now
or at the time made or furnished or becomes false or misleading at any time
thereafter.

 

(g)     Dissolution or Insolvency. The dissolution of Debtor (regardless of
whether election to continue is made), the insolvency of Debtor, the appointment
of a receiver for any part of Debtor's property, any assignment for the benefit
of creditors, any type of creditor the commencement of any proceeding under any
bankruptcy or insolvency laws by or against Debtor.

 



-7-

 



 

(h)     Certain Events. Subject to Creditor's option, as provided in Paragraph
8(g)(i), the occurrence of any of the events set forth in Paragraph 8(g)(i).

 

(i)      Adverse Change. A material adverse change occurs in Debtor's financial
condition.

 

(j)      Other Settlement Documents. The occurrence of an event of default under
any of the other Settlement Documents.

 

10.          REMEDIES. Upon the occurrence of an Event of Default, then at the
option of the holder hereof, the entire balance of principal together with all
accrued interest thereon, and all other amounts payable by Debtor under the
Settlement Documents shall, without demand or notice, immediately become due and
payable. Upon the occurrence of an Event of Default (and so long as such Event
of Default shall continue), the entire balance of Principal hereof, together
with all accrued interest thereon, all other amounts due under the Settlement
Documents, and any judgment for such Principal, interest, and other amounts
shall bear interest at the Default Interest Rate, subject to the limitations
contained in Paragraph 18 hereof, until paid in full by Debtor or converted at
the option of the holder of the Note. No delay or omission on the part of the
holder hereof in exercising any right under this Note or under any of the other
Settlement Documents hereof shall operate as a waiver of such right. Creditor
maintains all rights of conversion set forth in Paragraph 8 after an Event of
Default and during any period in which the Debtor is in default of the terms of
this Note.

 

11.          WAIVER. Debtor, endorsers, guarantors, and sureties of this Note
hereby waive diligence, demand for payment, presentment for payment, protest,
notice of nonpayment, notice of protest, notice of intent to accelerate, notice
of acceleration, notice of dishonor, and notice of nonpayment, and all other
notices or demands of any kind (except notices specifically provided for in the
Settlement Documents) and expressly agree that, without in any way affecting the
liability of Debtor, endorsers, guarantors, or sureties, the holder hereof may
extend any maturity date or the time for payment of any installment due
hereunder, otherwise modify the Settlement Documents, accept additional
security, release any person liable, and release any security or guaranty.
Debtor, endorsers, guarantors, and sureties waive, to the full extent permitted
by law, the right to plead any and all statutes of limitations as a defense.

 

12.          CHANGE, DISCHARGE, TERMINATION, OR WAIVER. No provision of this
Note may be changed, discharged, terminated, or waived except in a writing
signed by the party against whom enforcement of the change, discharge,
termination, or waiver is sought. No failure on the part of the holder hereof to
exercise and no delay by the holder hereof in exercising any right or remedy
under this Note or under the law shall operate as a waiver thereof.

 



-8-

 

 

 

13.           NON-CIRCUMVENTION.  Debtor hereby covenants and agrees that Debtor
will not, by amendment of its Articles of Incorporation, Certificates of
Designation, Bylaws or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, and will at all times in good
faith carry out all of the provisions of this Note and take all action as may be
required to protect the rights of the holder of this Note. Without limiting the
generality of the foregoing, Debtor (i) shall not inordase the par value of any
shares of Common Stock receivable upon conversion of this Note above the
Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that Debtor may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the conversion of this
Note, and (iii) shall, so long as any of the Notes are outstanding, take all
action necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the Notes, the maximum number of shares of Common Stock as shall
from time to time be necessary to effect the conversion of the Notes then
outstanding (without regard to any limitations on conversion).

 

14.           REISSUANCE OF THIS NOTE.

 

(a)     At Conversion. Following conversion of any portion of this Note in
accordance with the terms hereof, Creditor shall not be required to physically
surrender this Note to Debtor unless (A) the full Conversion Amount represented
by this Note is being converted (in which event this Note shall be delivered to
Debtor following conversion thereof or (B) Creditor has provided Debtor with
prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Note upon physical surrender of this Note.
Creditor and Debtor shall maintain records showing the Principal, interest and
late charges converted and/or paid and/or adjusted (as the case may be) and the
dates of such conversions and/or payments and/or adjustments (as the case may
be) or shall use such other method, reasonably satisfactory to Creditor and
Debtor, so as not to require physical surrender of this Note upon conversion.

 

(b)     Transfer. This note is not transferable without written consent from the
debtor.

 

(c)     Lost, Stolen or Mutilated Note. Upon receipt by Debtor of evidence
reasonably satisfactory to Debtor of the loss, theft, destruction or mutilation
of this Note (as to which a written certification and the indemnification
contemplated below shall suffice as such evidence), and, in the case of loss,
theft or destruction, of any indemnification undertaking by Creditor to Debtor
in customary and reasonable form and, in the case of mutilation, upon surrender
and cancellation of this Note, Debtor shall execute and deliver to Creditor a
new Note (in accordance with Paragraph 14(e)) representing the outstanding
Principal.

 

(d)    Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by Creditor at the principal office of Debtor, for a
new Note or Notes (in accordance with Paragraph 14(e) and in principal amounts
of at least $1,000) representing in the aggregate the outstanding Principal of
this Note, and each such new Note will represent such portion of such
outstanding Principal as is designated by Creditor at the time of such
surrender.

 

(e)     Issuance of New Notes. Whenever Debtor is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Paragraph 14(b) or Paragraph 14(d), the Principal designated by
Creditor which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
interest and late charges on the Principal and interest of this Note, from the
Issuance Date.

 



-9-

 





 

15. ATTORNEYS' FEES. If this Note is not paid when due or if any Event of
Default occurs, Debtor promises to pay all costs of enforcement and collection
and preparation therefor, including but not limited to, reasonable attorneys'
fees, whether or not any action or proceeding is brought to enforce the
provisions hereof (including, without limitation, all such costs incurred in
connection with any bankruptcy, receivership, or other court proceedings
(whether at the trial or appellate level)).

 

16. SEVERABILITY. If any provision of this Note is unenforceable, the
enforceability of the other provisions shall not be affected and they shall
remain in full force and effect.

 

17. INTEREST RATE LIMITATION. Debtor hereby agrees to pay an effective rate of
interest that is the sum of the interest rate provided for herein, together with
any additional rate of interest resulting from any other charges of interest or
in the nature of interest paid or to be paid in connection with the Settlement,
including, without limitation, and any fees to be paid by Debtor pursuant to the
provisions of the Settlement Documents. Creditor and Debtor agree that none of
the terms and provisions contained herein or in any of the Settlement Documents
shall be construed to create a contract for the use, forbearance pr detention of
money requiring payment of interest at a rate in excess of the maximum interest
rate permitted to be charged by the laws of the State of Arizona. In such event,
if any holder of this Note shall collect monies which are deemed to constitute
interest which would otherwise increase the effective interest rate on this Note
to a rate in excess of the maximum rate permitted to be charged by the laws of
the State of Arizona, all such sums deemed to constitute interest in excess of
such maximum rate shall, at the option of the holder, be credited to the payment
of other amounts payable under the Settlement Documents or returned to Debtor.

 

18. NUMBER AND GENDER. In this Note the singular shall include the plural and
the masculine shall include the feminine and neuter gender, and vice versa.

 

19. HEADINGS. Headings at the beginning of each numbered section of this Note
are intended solely for convenience and are not part of this Note.

 

20. DISHONORED ITEM FEE. A fee may be assessed if a payment by check or
preauthorized charge is later dishonored.

 

21. INTEGRATION. The Settlement Documents contain the complete understanding and
agreement of the holder hereof and Debtor and supersede all prior
representations, warranties, agreements, arrangements, understandings, and
negotiations.



 

-10-

 

 

22. BINDING EFFECT. The Settlement Documents will be binding upon, and inure to
the benefit of, the holder hereof, Debtor, and their respective successors and
assigns. Debtor may not delegate its obligations under the Settlement Documents.

 

23. TIME OF THE ESSENCE. Time is of the essence with regard to each provision of
the Settlement Documents as to which time is a factor.

 

24. SURVIVAL. The representations, warranties, and covenants of the Debtor in
the Settlement Documents shall survive the execution and delivery of the
Settlement Documents and the making of the Settlement.

 

25. CHOICE OF LAW. THIS NOTE HAS BEEN DELIVERED IN ARIZONA, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF ARIZONA.
THE COURTS OF ARIZONA, FEDERAL OR STATE, SHALL HAVE JURISDICTION OF ALL LEGAL
ACTIONS ARISING OUT OF THIS NOTE. BY EXECUTING THIS NOTE, THE UNDERSIGNED
SUBMITS TO THE JURISDICTION OF THE FEDERAL AND STATE COURTS OF ARIZONA.

 

26. NOTICES. Any notice, demand, request or other communication that any party
hereto may be required or may desire to give hereunder shall be deemed to have
been properly given (a) if hand delivered, when delivered; (b) if mailed by
United States Certified Mail (postage prepaid, return receipt requested), three
Business Days after mailing; (c) if by Federal Express or other reliable
overnight courier service, on the next Business Day after delivered to such
courier service; or (d) if by confirmed facsimile or e-mail transmission on the
day of transmission so long as copy is sent on the same day by overnight courier
as set forth below: 

 



Creditor:

Doyle Knudson

  8923 North Martingale Road   Paradise Valley, AZ 85253   Email:
dkrk74@gmail.com     With a copy to:

Snell & Wilmer L.L.P.

  One Arizona Center   400 East Van Buren   Phoenix, Arizona 85004-2202  
Attention: Brian Foster, Esq.   Telephone: (602) 382-6242   Email:
bfoster@swlaw.com     Debtor: Gawk Incorporated   ______________________  
______________________   _____________________   Attention: Scott Kettle  
Email: sk@gawkinc.com



 





 



With a copy to: __________________________   ___________________________  
__________________________   __________________________   Attention : Jim
Langanke, ESq.   Telephone : _________________   Email :______________________



 

[Signature Page Follows]

 





-11-

 

 



IN WITNESS WHEREOF, Debtor has executed this Note as of the date first written
above.

 

  GAWK INCORPORATED, a Nevada corporation       By: /s/Scott Kettle       Name:
Scott Kettle       Title: CEO       “DEBTOR”







 



12

 



 

EXHIBIT A

 

GAWK INCORPORATED
CONVERSION NOTICE

 

Reference is made to the Convertible Promissory Note (the "Note") issued to the
undersigned by Gawk Incorporated (the "Company"). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
Common Stock, $0.001 par value per share (the "Common Stock"), of the Company,
as of the date specified below. Capitalized terms not defined herein shall have
the meaning as set forth in the Note.

  

Date of Conversion:           Aggregate Principal to be converted:            

Aggregate accrued and unpaid interest and accrued and unpaid late charges with
respect to such portion of the Aggregate Principal and such aggregate interest
to be converted:


          AGGREGATE CONVERSION AMOUNT TO BE CONVERTED:           Please confirm
the following information: Conversion price:           Number of shares of
Common Stock to be issued:    

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 



 



Issue to:               Facsimile Number:       Holder:       By:      



Title:

        Account Number:
(if electronic book entry transfer)        Transaction Code Number:
(if electronic book entry transfer)  

    

 

 





 





ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
_________ to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated ________ , 20_ from the
Company and acknowledged and agreed to by________.

 





  GAWK INCORPORATED         By:    [image_001.gif]     Name:     Title:

 

13

 



 



EXHIBIT B

 

14

 





 

EXHIBIT B

 

AMENDMENT TO SERIES C PREFERRED STOCK PURCHASE AGREEMENT

 

The Series C Preferred Stock Purchase Agreement (the "Agreement") made as of the
10th day of April, 2014 by and between GAWK INCORPORATED, a Nevada corporation
(the " Company "), and Doyle Knudson, an individual residing at 8923 N.
Martingale Road, Paradise Valley, AZ 85253 (the " Purchaser ") is hereby amended
pursuant to Section 7.9 of the Agreement as to Section 1.1 as follows:.

 

1.          Purchase, Sale and Conversion of Preferred Stock.

 

1.1        Sale and Issuance and Conversion of Series C Preferred Stock. Subject
to the terms and conditions of this Agreement, the Purchaser agrees to purchase
at the Closing and the Company agrees to sell and issue to the Purchaser at the
Closing seven (7) shares of Series C Preferred Stock at a purchase price of
$471,428.57 per share with an aggregate purchase price of $3,300,000. The shares
of Series C Preferred Stock issued to the Purchaser pursuant to this Agreement
shall be hereinafter referred to as the " Stock, " which shall be convertible,
at the option of the holder thereof after the execution of a certain Settlement
Agreement between the parties, into such number of fully paid and non-assessable
shares of the Common Stock. For each share of Series C Stock, the holder will
receive upon Conversion, $1,000,000 worth of Common Shares (the "Conversion
Ratio") of the Corporation.

 

The parties have executed this amendment to the Series C Preferred Stock
Purchase Agreement on this_______ day of August, 2014. 

 

Company   Purchaser         Gawk Incorporated   Doyle Knudson         By   /s/
Scott Kettle    /s/ Donyle Knudson   Scott Kettle, President
and on behalf of the
Board of Directors   Donyle Knudson      









 

15

 



 

 



 

 

EXHIBIT C 

 

 

 

 

 

 

 

 

 



 

 



 

CERTIFICATE OF DESIGNATION OF RIGHTS, PRIVILEGES, PREFERENCES AND
RESTRICTIONS OF SERIES C CONVERTIBLE PREFERRED STOCK

 OF GAWK, INCORPORATED

 

AS AMENDED

 

The undersigned, President and Secretary of Gawk, Incorporated, a Nevada
corporation (the "Corporation"), hereby certifies the following:

 

The Certificate of Designation of Rights, Privileges, Preferences and
Restrictions of Series C Convertible Preferred Stock is hereby amended as
follows:

 

3.1             Conversion. Each share of Series C Preferred Stock shall be
convertible, at the option of the holder thereof after a period of time as set
by the Board of Directors following the issuance of such shares of Series C
Stock, into such number of fully paid and non-assessable shares of the Common
Stock. For each share of Series C Stock, the holder will receive upon
Conversion, $1,000,000 worth of Common Shares (the °Conversion Ratio") of the
Corporation.

 

The remainder of The Certificate of Designation of Rights, Privileges,
Preferences and Restrictions of Series C Convertible Preferred Stock shall be
the same as set forth in full.

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
of Rights, Privileges, Preferences and Restrictions of Series C Convertible
Preferred Stock of Gawk, Incorporated to be signed by the Corporation's
President and Secretary effective this 2CP day of August 2014.

 

Gawk, Incorporated

  



By /s/ Scott Kettle     Scott Kettle, President  

 



By /s/ Michael Selsman     Michael Selsman, Secretary  

 



August 22, 2014

 



 

 



 

The Company has asked us to advise you of our opinion as to whether the Shares
may be reissued to, or sold and transferred by, the stockholder(s) listed on
Exhibit A, in each case, free of any restrictive legend imposed under the
Securities Act.

 



In rendering this letter to you, we have reviewed and examined such documents,
records, laws, rules and regulations, and upon such information available to us
from the Company, as we have deemed appropriate.

 

Based upon the foregoing, this letter shall serve as our standing opinion to you
that, until the Company or we advise you in writing to the contrary, the Shares
are freely transferable by the stockholder(s) listed on Exhibit A hereto
pursuant to Rule 144 under the Securities Act of 1933, as amended. Accordingly,
you need not require further letters from the Company or counsel for the Company
in connection with any future request by a sellipg stockholder to reissue the
Shares in such selling stockholder's name, or in "street" name, or in the name
of any transferee of the Shares, in each case, without any restrictive legend
under the Securities Act.

 

Sincerely,

 

 

--------------------------------------------------------------------------------

